Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 9 objected to because of the following informalities:  Claim 9 references element 101 and is not in compliance with U.S. practice with claim structure.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 9 recites a variable labeled as “R bits” which is unbound and indefinite, an example would be if “R bits” was 0 bits, this would thus make the memory words effectively “0 bits” each.
Claim 1 and 9 additionally recites a variable labeled as “M bits” which is unbound and indefinite, an example would be if “M bits” was 0 bits, this would thus make the bit width of the Timestamp field effectively 0 bits wide, thus not having a Timestamp field at all. 
Claim 1 and 9 additionally recites a variable labeled as “Q bits” which is unbound and indefinite, an example would be if “Q bits” was 0 bits, this would thus make the bit width of the Counter field effectively 0 bits wide, thus not having a counter field at all. 
Regarding Claim(s) 9 – 12,
The claim(s) preamble is directed to a machine. A machine is a "concrete thing, consisting of parts, or of certain devices and combination of devices." Digitech, 758 F.3d at 1348-49, 111 USPQ2d at 1719 (quoting Burr v. Duryee, 68 U.S. 531, 570, 17 L. Ed. 650, 657 (1863)). This category "includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result." Nuijten, 500 F.3d at 1355, 84 USPQ2d at 1501 (quoting Corning v. Burden, 56 U.S. 252, 267, 14 L. Ed. 683, 690 (1854)).
However the claim’s body fails to identify any “parts, or of certain devices and combination of devices” of the preamble’s machine. Rather, the claim’s body recites functionality and/or infers to elements, but does not explicitly state that the inferred elements are parts of the machine. Consequently, the claims are indefinite for failing to recite any part or subcomponent of the claimed machine.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons. 
Allowable Subject Matter
Claim(s) 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: Claim(s) 1-12 recite a method for handling memories containing Bloom Filter structures. The Bloom Filter Structures specifically contain specific fields regarding a timestamp, flag, and counter field and manipulate the hashed contents of a received content word to the aforementioned data fields. The content words being a concatenation of addresses which may include IP addresses and destination addresses.
The closest prior art discloses:
Liu (CN113315705): Utilizes a single bloom filter hash to allocate the hashed prefix of an IP address to a proper hash table. 
Nochlin (US20220156280): Providing a hash function that takes elements and hashes them into three different hash keys and allocating them towards an invertible bloom filter table.
Volpe(US11076025): Utilizes a bloom filter array to store information in a concise manner by hashing received data packets into a bloom filter array.
None of the prior art discloses a Bloom Filter structure that contains three specific data fields, specifically, a flag field, a timestamp field, and a counter field in conjunction with the process of (i) receiving a content word (ii) hashing the content word to a fixed-size word corresponding to the corresponding fields (iii) pointing to in memory, the hashed contents of the content words (iv) validating bits of the Bloom Filter structure’s data fields containing a flag field, timestamp field, and counter field.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Cited Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Liu (CN113315705): Utilizes a single bloom filter hash to allocate the hashed prefix of an IP address to a proper hash table.  
Nochlin (US20220156280): Providing a hash function that takes elements and hashes them into three different hash keys and allocating them towards an invertible bloom filter table. 
Volpe(US11076025): Utilizes a bloom filter array to store information in a concise manner by hashing received data packets into a bloom filter array. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER NGUYEN whose telephone number is (571)272-1173. The examiner can normally be reached 7:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER NGUYEN/Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415